Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5430 Filed 11/20/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 SINGH MANAGEMENT CO., LLC,

        Plaintiff,                                             Civil Action No. 15-CV-11478

 vs.                                                           HON. BERNARD A. FRIEDMAN

 SINGH BUILDING CO., INC., et al.,

       Defendants.
 ______________________________/

                            OPINION AND ORDER ON REMAND

                This matter is presently before the Court on remand from the court of appeals,

 which vacated this Court’s order denying defendants’ motion to clarify and amend the judgment

 (see docket entries 86 and 90) and instructed this Court to further explain the basis for its

 judgment. See Singh Mgmt. Co., LLC v. Singh Dev. Co., Inc., 774 F. App’x 921 (6th Cir. 2019).

                This case is not as complicated as the parties have portrayed it. The case has been

 arbitrated, and the Court’s only remaining function is to give effect to the arbitrator’s decision.

 That decision, which found that plaintiff owns the “Singh” trademark and that defendants have

 infringed it, includes the scope of the injunctive relief this Court should issue because the parties

 submitted this issue to the arbitrator for decision and voluntarily participated in the proceedings

 – after the arbitrator issued his lengthy written decision in January 2017 – to clarify and refine

 that aspect of his ruling. While the parties’ arbitration agreement left it to the Court to grant any

 injunctive relief, they allowed the arbitrator to determine the parameters of such relief by

 submitting the issue to him without objection. See Nationwide Mut. Ins. Co. v. Home Ins. Co.,

 330 F.3d 843, 846 (6th Cir. 2003) (noting that “[a] party may waive its objection to the

 jurisdiction of the arbitrators by acquiescing in the arbitration with knowledge of the possible
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5431 Filed 11/20/20 Page 2 of 12




 defect”); Kamakazi Music Corp. v. Robbins Music Corp., 684 F.2d 228, 231 (2d Cir.1982) (“[i]t

 is hornbook law that parties by their conduct may agree to send issues outside an arbitration

 clause to arbitration.”). As both parties voluntarily submitted the issue of remedy to the

 arbitrator, the Court shall do nothing more than give effect to his decision.

                 In his January 2017 decision, the arbitrator stated:

                         After their terminations, the Plaintiffs [defendants in the
                 instant action]1 cr[e]ated various entities with the State of
                 Michigan . . . that begin with “Singh”as the first word within the
                 entities name. The Plaintiffs[’] use of the name “Singh” within
                 these various entities creates confusion in the marketplace because
                 the type of services being offered by Pargat and Darshan through
                 these entities is similar or the same as those being offered by
                 Defendants, the owner of the Singh mark.

                                               *    *    *

                 [S]ufficient evidence was presented that the name “Singh” in
                 relationship to residential construction, senior housing
                 communities and apartment communities and other business
                 services offered by Defendants is well known in this geographical
                 area and that there exists strong consumer recognition of the Singh
                 brand.
                        There was also sufficient evidence presented that the
                 services that Pargat and Darshan intend to offer through their
                 newly created Singh entities is similar or the same to those offered
                 by Defendants through the established Singh Organization.

                                               *    *    *

                         The Arbitrator finds that the Frisch factors above, when
                 applied to the evidence presented by the Parties on these issues
                 leads to the conclusion that consumers would likely be confused
                 if Plaintiffs continued to use the name “Singh” alone in the names
                 of their business entities which are unrelated to those of the
                 Defendants.12 However, the Arbitrator does find that as their given


         1
          In the arbitration and this case, the parties’ roles are reversed. Plaintiffs in this case
 were the defendants in the arbitration, and vice-versa.

                                                    2
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5432 Filed 11/20/20 Page 3 of 12




             surname, the Plaintiffs may use the name “Singh” in the name of
             a business entity provided that the name is used as the surname
             given to Plaintiffs in conjunction with their full names.
                    For example, the Arbitrator finds that Plaintiffs are
             precluded from operating a business under the name Singh
             Building Company, Inc., but finds that it would not infringe on
             Defendants’ rights if the name “Darshal Singh Grewel Building
             Company, Inc.” was used. Accordingly, the Arbitrator finds that
             equity supports the injunctive relief requested by the Defendants
             and finds that the issuance of a Permanent Injunction is warranted
             to prevent the Plaintiffs from using the Singh mark and Singh
             name as described herein.

                                         *    *   *

             [P]laintiffs are not precluded or prevented from using the “Singh”
             surname in the title of their businesses, provided the surname is
             used in conjunction with the Plaintiffs’ full name as discussed
             herein and not in the form as the stylized Singh mark registered
             with the USPTO. Accordingly, the Arbitrator finds that the
             injunctive relief to be granted by the Federal Court should be
             narrowly tailored to permit the Plaintiffs’ use of their surname
             “Singh” (provided it is used in conjunction with their full name,
             i.e. Darshan Singh Grewel or Pargat Singh Grewel) in the manner
             ruled by the Arbitrator herein.

                                         *    *   *

                     [T]he Arbitrator finds that the stylized Singh mark
             registered with the USPTO was always intended to be and is in
             fact the property of the Defendants and the Singh organization.
             The use of the Singh stylized mark or the Singh name in the
             manner in which the Plaintiffs have attempted to utilize same is
             therefore found to be in violation of the rights of the Defendants
             in the Singh mark. However, while the Plaintiffs are found to have
             violated the Defendants[’] rights in their use of the Singh mark,
             there was insufficient evidence that any damages have been
             suffered by the Defendants resulting therefrom. Accordingly, the
             Arbitrator awards no damages to the Defendants, but does find that
             a permanent injunction would be appropriate. However, the
             injunctive relief to be granted (appropriately by the Federal Court
             in enforcement of this award), should be narrowly tailored to
             effect the intent of the Arbitrator’s ruling.
                     The Arbitrator finds that the Plaintiffs are prohibited from

                                              3
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5433 Filed 11/20/20 Page 4 of 12




                using the Singh mark or the Singh name alone in the same manner
                as the Defendants’ use of the Singh name. However, as their
                surname, if used in conjunction with their first and last names, i.e.,
                Darshal Singh Grewel or Pargat Singh Grewel, there is no
                likelihood of confusion and the Plaintiffs are entitled to use their
                name Singh in the manner described in this Opinion.
                __________
                12
                    When referencing the use of the word “Singh” alone in the
                business entity name, the Arbitrator is referring to the use of the
                word “Singh” as the only identifying name to describe the type of
                service being offered, such as those entities Plaintiffs created after
                their terminations which are Defendants in the Trademark Action,
                i.e. Singh Building Company, Inc., Singh Development Company,
                Inc., Singh Group, LLC, Singh Group II, LLC, Singh Lending
                LLC d/b/a Team Singh, Singh Mortgage Group, LLC[,] Singh
                Property Management, LLC and Singh Real Estate, LLC. It is the
                use of the name “Singh” alone (without more to distinguish the
                business from Defendants’ operations) that the Arbitrator finds is
                likely to cause confusion.

 Arbitration Op. & Award, at 97, 99-101, 103 (PageID.3521, 3523-25, 3527) (citations omitted).

                In February 2017, both sides asked the arbitrator to clarify various aspects of his

 decision. Plaintiff sought no clarification as to the injunction regarding the mark, but did seek

 a “corrective assignment” of the mark from the individual defendants to plaintiff. See

 PageID.3585. Defendants sought clarification as to the scope of the injunction: “The Award

 discusses certain hypothetical instances of the use of the name which may or may not be

 permitted. We seek to confirm our understanding of your ruling.” PageID.3588.

                On February 21, 2017, the arbitrator held a status conference with counsel to

 address their requests for clarification. On February 28, the arbitrator issued a post-arbitration

 order stating, in relevant part:

                4. Plaintiffs and Defendants shall each prepare a proposed order,
                for review by the Arbitrator, consistent with the Arbitrator’s
                rulings on the trademark issue in the Award. . . . The Arbitrator
                will then review each order and render a decision as to which

                                                  4
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5434 Filed 11/20/20 Page 5 of 12




                  Order is appropriate based on the Opinion and Award issued.

 PageID.3592.

                  On March 29, 2017, plaintiff submitted a proposed order which, if the arbitrator

 approved, would be submitted to this Court for entry.2 Plaintiff’s proposed order stated in

 relevant part:

                  7. The Remaining Defendants . . . are hereby permanently
                  ENJOINED from using . . . the SINGH mark . . . other than in
                  conjunction with the full names “Darshal Singh Grewel” and
                  “Pargat Singh Grewel” so long as such use does not draw attention
                  to the name “Singh” apart from the remaining names; . . .

 PageID.3605. The same day, defendants submitted a proposed order that stated, in relevant part:

                  1. The Trademark Defendants shall be and hereby are
                  PERMANENTLY ENJOINED and restrained from:

                  a. Using the Singh Mark in any commerce, advertisement or for
                  any other reasons; and

                  b. Using the word “Singh” alone as the only identifying name to
                  describe its business in a manner that it likely to cause confusion
                  with any common law rights Singh LLC has in the word Singh.

 PageID.3613-14.



        2
           This point is worth emphasizing. Under its March 29, 2017, cover letter, plaintiff
 submitted a proposed consent judgment and permanent injunction containing the above-
 quoted ¶ 7 (PageID.3602-08) and also a “proposed post-arbitration order no. __” stating that
 pursuant to the arbitrator’s award “Defendants [plaintiff in the instant action] may apply to
 the United States District Court for the Eastern District of Michigan for an order confirming
 the Arbitrator’s rulings on the trademark issues in the Award in the form of [the proposed
 consent judgment and permanent injunction].” PageID.3597. This language and course of
 conduct plainly evince plaintiff’s acquiescence in the arbitrator not only deciding the merits
 of its trademark claims but also the scope of the injunction this Court should enter. The
 Court therefore “find[s] that Singh Management waived its rights under the agreement [for
 the Court to fashion the remedy] by acquiescing to the arbitrator’s jurisdiction on this issue.”
 Singh Mgmt. Co., LLC, 774 F. App’x at 928 (Nalbandian, J., concurring).

                                                  5
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5435 Filed 11/20/20 Page 6 of 12




                  On May 16, 2017, the arbitrator’s assistant sent counsel the following email:

                  Judge Howard has requested that I contact you concerning the
                  proposed Judgment/Preliminary Injunction Orders submitted by
                  the parties . . . . Upon his review, Judge Howard does not believe
                  that either order is acceptable given the actual findings and rulings
                  set forth in the Award. Accordingly, he has directed me to instruct
                  the Defendants (Plaintiff in the Trademark action) to submit a new
                  order to him for consideration that addresses only the rulings made
                  in the Arbitration Award. In other words, the Order should not
                  include any relief that was not specifically ordered in the Award.
                  . . . Upon submission of a new order, the Plaintiffs/Trademark
                  Defendants will be given the opportunity to provide their
                  comments to same for Judge Howard to consider.

 PageID.3622.

                  In response to this directive, plaintiff submitted a proposed order that stated, in

 relevant part:

                  4. Plaintiffs [defendants in the instant action] are prohibited from
                  using the SINGH Mark or the Singh name alone in the same
                  manner as the Defendants’ [sic] use the Singh name. Id. at 103.
                  However, as their surname, if used in conjunction with their first
                  and last names, i.e. Darshan Singh Grewel or Pargat Singh Grewel,
                  there is no likelihood of confusion and the Plaintiffs are entitled to
                  such use of their Singh. Id.

 PageID.3625.

                  In an letter to the arbitrator dated June 6, 2017, Defendants objected to plaintiffs’

 proposal for the following reasons:

                          The Award found that the use of the name “Singh” alone by
                  the Trademark Defendants without more to distinguish their
                  business from that of the Trademark Plaintiffs is likely to cause
                  confusion. (See Award, p. 100, fn 12.) By way of example,
                  however, the Award indicated that the use by Pargat and Darshan
                  of their full names (Darshan Singh Grewel Building Company,
                  Inc.) in connection with any future business was sufficiently
                  distinguishable to prevent confusion with Singh LLC’s rights in
                  the word Singh.

                                                    6
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5436 Filed 11/20/20 Page 7 of 12




                        The language “without more to distinguish” in your
                Opinion must be included in the Proposed Injunction Order
                because it captures the fact that if the term Singh were used in
                connection with unrelated services or in a different jurisdiction,
                there would be no likelihood of confusion with Singh LLC’s rights
                in the word “Singh” alone. Similarly, the Award cannot mean – as
                proposed by Singh, LLC – that the only use by the Trademark
                Defendants of the word Singh that is sufficiently distinguishable
                to prevent confusion is as part of their full name. (Award, p. 101.)
                        Under the multi-factor Frisch analysis followed in your
                Opinion, an injunction that limits the Trademark Defendants to
                operating businesses only under their full name is too broad and
                not intended under the Award. The result of this would be that the
                Arbitrator is affirmatively selecting the only future business name
                under which Pargat and Darshan will operate going forward to the
                exclusion of an unlimited number of other names that would be
                sufficiently distinct from any rights of Singh LLC in the Singh
                name.

 PageID.3629-30 (emphasis in original). Defendants proposed the following alternative wording

 to paragraph 4 of the order plaintiffs had drafted:

                4. Plaintiffs [defendants in the instant action] are prohibited from
                using the SINGH Mark or the Singh name alone without more to
                distinguish its business(es) from Defendant’s business(es) which
                use(s) the Singh name. Id. at 100 at fn. 12; 103. For example, as
                their surname, if used in conjunction with their first and last
                names, i.e. Darshal Singh Grewel or Pargat Singh Grewel, there is
                no likelihood of confusion and the Plaintiffs are entitled to such
                use of their surname Singh. Id.

 PageID.3632-33.

                On July 13, 2017, the arbitrator issued an Order Regarding Trademark Rulings

 in which he stated, in relevant part:

                Having reviewed and considered the proposed orders, the
                Arbitrator’s Opinion and Award[,] and the Arbitrator otherwise
                being fully advised in the premises:

                       IT IS HEREBY ORDERED that for the reasons set forth in
                the Arbitration Award:

                                                 7
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5437 Filed 11/20/20 Page 8 of 12




                1. The Trademark Defendants shall be permanently enjoined and
                restrained from using the Singh Mark registered with the [USPTO]
                ....

                2. The Trademark Defendants are permanently enjoined and
                restrained from using the name “Singh” alone as the only
                identifying proper noun used to describe their business.

                3. There are no monetary damages awarded . . .

                4. All claims against Jasjit “Renu” Takhar are dismissed with
                prejudice.

 PageID.3637.

                In April 2018, the Court issued an order confirming the arbitrator’s rulings on the

 trademark claims, stating, in relevant part:

                [T]he Court shall and hereby does confirm the arbitrator’s opinion
                and award precisely as written, including as clarified by the
                arbitrator’s July 13, 2017, Order Regarding Trademark
                Rulings, as reflected in the judgment entered simultaneously with
                this order. Accordingly,

                        IT IS ORDERED that defendants’ motion for confirmation
                of the arbitrator’s trademark rulings [docket entry 70]is granted to
                the extent indicated in the judgment.

                        IT IS FURTHER ORDERED that plaintiff’s motion for
                confirmation of the arbitrator’s trademark rulings [docket entry
                71] is granted to the extent indicated in the judgment.

                        IT IS FURTHER ORDERED that plaintiff’s motion for
                permanent injunctive relief [docket entry 72] is granted to the
                extent indicated in the judgment.

 The accompanying judgment stated in relevant part:

                       IT IS ORDERED AND ADJUDGED that judgment be and
                is hereby granted for plaintiff and against defendants.

                        IT IS FURTHER ORDERED AND ADJUDGED that
                plaintiff is the owner of the Singh stylized mark (#2,247,287).

                                                 8
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5438 Filed 11/20/20 Page 9 of 12




                      IT IS FURTHER ORDERED AND ADJUDGED that
                defendants are enjoined from using the Singh stylized mark.

                        IT IS FURTHER ORDERED AND ADJUDGED that
                defendants are enjoined from using the word “Singh” in any of
                their business names as the only identifying name to describe the
                type of service being offered; defendants may use the word
                “Singh” in the name of a business entity provided that the name is
                used as the surname given to defendants in conjunction with their
                full names.

                Defendants then filed a motion to clarify and amend the final paragraph of the

 judgment. Defendants argued that the Court’s stated intention to “confirm the arbitrator’s opinion

 and award precisely as written, including as clarified by the arbitrator’s July 13, 2017, Order “ was

 not correctly reflected in the final paragraph of the judgment because the judgment prohibited

 defendants from “using the word ‘Singh’ in any of their business names as the only identifying name

 to describe the type of service being offered,” whereas defendants believed the judgment should

 have prohibited them from “using the name ‘Singh’ alone as the only identifying proper noun used

 to describe their business.”3 Finding this argument frivolous, the Court denied the motion to clarify

 and amend the judgment.

                The court of appeals has vacated this Court’s order denying defendants’ motion with

 instructions to “clarify its ruling,” Singh Mgmt. Co., LLC , 774 F. App’x at 927, because it is unclear

 whether the Court adopted the arbitrator’s January 2017 ruling or his less restrictive July 2017

 ruling. The court of appeals noted:

                The January Award stated that “consumers would likely be
                confused if [Darshan and Pargat] continued to use the name


        3
          Defendants also argued that “[t]he Judgment should further provide for the dismissal of
 Trademark Defendant Jasjit Renu Takkar.” Id. This argument is moot, as plaintiff later
 voluntarily dismissed the complaint as to this defendant. See docket entries 99, 100, and 104.

                                                   9
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5439 Filed 11/20/20 Page 10 of 12




               ‘Singh’ alone in the names of their business entities which are
               unrelated to those of [Singh Management].” But the arbitrator also
               found that because Singh was Darshan and Pargat's last name, they
               “may use the name ‘Singh’ in the name of a business entity
               provided that the name is used as the surname given to Plaintiffs
               in conjunction with their full names.”

                                             *    *    *

               The arbitrator issued an Order Regarding Trademark Rulings in
               July 2017 (July Order), “to permit the Parties to present the rulings
               of the Arbitrator on the Trademark Issues for use by the Federal
               Court in entry of a judgment in the trademark proceeding.” The
               July Order appeared to adopt Darshan and Pargat's less-restrictive
               formulation, directing that Darshan and Pargat be “permanently
               enjoined and restrained from using the name ‘Singh’ alone as the
               only identifying proper noun used to describe their business.”

 Singh Mgmt. Co., LLC, 774 F. App’x at 922-23.

               The arbitrator’s January 2017 Award and his July 2017 Order must be read in

 conjunction, and it was and remains the Court’s intention to give effect to both. In the January

 2017 Award, the arbitrator clearly indicated that confusion arises when defendants “use the name

 ‘Singh’ alone in the names of their business entities.” PageID.3524. In footnote 12 of his Award,

 the arbitrator listed several examples of companies defendants have created with names that must

 be disallowed because they are likely to cause confusion with plaintiff’s Singh mark:

                      When referencing the use of the word “Singh” alone in the
               business entity name, the Arbitrator is referring to the use of the word
               “Singh” as the only identifying name to describe the type of service
               being offered, such as those entities Plaintiffs created after their
               terminations which are Defendants in the Trademark Action, i.e.
               Singh Building Company, Inc., Singh Development Company, Inc.,
               Singh Group, LLC, Singh Group II, LLC, Singh Lending LLC d/b/a
               Team Singh, Singh Mortgage Group, LLC[,] Singh Property
               Management, LLC and Singh Real Estate, LLC. It is the use of the
               name “Singh” alone (without more to distinguish the business from
               Defendants’ operations) that the Arbitrator finds is likely to cause
               confusion.

                                                 10
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5440 Filed 11/20/20 Page 11 of 12




 Award at 100 n.12 (PageID.3524). At the same time, the arbitrator indicated that it would not be

 confusing if defendants used their full names in naming their business(es). As an example, the

 arbitrator found that Darshan Singh Grewel Building Company, Inc., would not infringe (while

 finding that Singh Building Company, Inc., did infringe). Id. at 100 (PageID.3524). The arbitrator

 concluded that the injunction “should be narrowly tailored to permit the Plaintiffs’ use of their

 surname ‘Singh’ (provided it is used in conjunction with their full name, i.e. Darshan Singh Grewel

 or Pargat Singh Grewel) in the manner ruled by the Arbitrator herein.” Id. at PageID.3525.

                In his July 2017 Order Regarding Trademark Rulings, the arbitrator stated that

 defendants should be enjoined “from using the name ‘Singh’ alone as the only identifying proper

 noun used to describe their business.” PageID.3637. This reaffirmed the arbitrator’s intention to

 prohibit defendants from using the name “Singh” alone in naming any of their businesses, several

 examples of which were listed in footnote 12. The difference between the January 2017 Award and

 the July 2017 Order is that the former appeared to allow defendants to use the word Singh in only

 one way, namely, by including defendants’ full names (Pargat Singh Greweal or Darshan Singh

 Grewel) in naming their businesses, while the subsequent order did not suggest any particular non-

 infringing uses of the word Singh. In loosening his initial ruling, the arbitrator presumably found

 force in defendants’ argument, raised in their June 6, 2017, letter, that his January 2017 award

 should not be understood as having ruled “that the only use by the Trademark Defendants of the

 word Singh that is sufficiently distinguishable to prevent confusion is as part of their full name.”

 PageID.3629 (emphasis in original).

                The Court understands the arbitrator’s July 2017 order to be a modification of his

 January 2017 award. Michigan’s Uniform Arbitration Act, Mich. Comp. Laws § 691.1700, states:


                                                 11
Case 2:15-cv-11478-BAF-MJH ECF No. 114, PageID.5441 Filed 11/20/20 Page 12 of 12




 “(1) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify

 or correct an award on any of the following grounds: . . . (c) To clarify the award.” In this case, both

 sides asked the arbitrator to clarify his award, and he did so in July 2017 by ruling that defendants

 may not use the stylized Singh mark at all and that they may not use “the name ‘Singh’ alone as the

 only identifying proper noun used to describe their business.” This was a clarification/modification

 of the ruling made in his January 2017 award, which appeared to indicate that defendants could use

 “Singh” in naming a business only if they used their full names in the business name; the July 2017

 order eliminated this ruling on permitted uses of the name Singh. It is this later modification of the

 earlier ruling that the Court must incorporate in its judgment. Accordingly,



                 IT IS ORDERED that defendants’ motion to clarify and amend injunctive relief

 [docket entry 86] is granted as follows: the judgment in this matter will be amended to indicate

 that defendants are enjoined from using the name “Singh” alone as the only identifying proper

 noun used to describe their business. Examples of disallowed uses are provided in footnote 12

 of the arbitrator’s January 2017 award.



                                                s/Bernard A. Friedman
 Dated: November 20, 2020                       BERNARD A. FRIEDMAN
        Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE




                                                   12
